



Exhibit 10.1










 
 



 
 



Amendment Agreement
by and between
Volvo Car Corporation
and
Veoneer Sweden AB
regarding
Zenuity AB















--------------------------------------------------------------------------------







 



This Amendment Agreement (the "Agreement") is entered into on October 1, 2019,
between:


(a)
Volvo Car Corporation, a Swedish limited liability company, reg. no.
556074-3089, having its registered office at Assar Gabrielssons Väg, 418 78,
Gothenburg, Sweden ("Volvo Cars"); and



(b)
Veoneer Sweden AB, a Swedish limited liability company, reg. no. 559131-0841,
having its registered office at Wallentinsvägen 22, 447 37 Vårgårda, Sweden
("Veoneer").



Volvo Cars and Veoneer are jointly referred to as the "Parties" and individually
a "Party".


Recitals


A.
Whereas, Volvo Cars and Autoliv Development AB ("Autoliv") entered into: (i) an
Investment Agreement dated 20 December 2016 by and between Volvo Cars, Autoliv
and Zenuity AB ("Zenuity") (the "IA"); and (ii) a Joint Venture Agreement dated
18 April 2017 by and between Volvo Cars and Autoliv regarding Zenuity (the
"JVA");



B.
Whereas, Veoneer has acquired Autoliv's interests in Zenuity and replaced
Autoliv in all aspects under the IA and the JVA and with respect to Zenuity and
whereas, the Parties have discussed and agreed that Veoneer Inc. in all aspects
under the JVA and with respect to Veoneer has replaced Autoliv Inc. as the
ultimate parent, including but not limited to Clause 9.2.1 ; and



C.
Whereas, the Parties wish to amend the JVA.



Now, against such background, the Parties have agreed as follows:


1.
Definitions



Unless otherwise expressly required by the context, capitalized terms in this
Agreement shall have the meaning as set out in the JVA.


2.
Effective Date



This Agreement shall become effective between the Parties as of 1 October 2019.


3.
The business of the JV Group



The Parties acknowledge and agree that the objectives of the JV Group shall be
as set out in the JVA, which includes to develop and provide world leading,
intelligent and reliable automotive driver assistance and highly autonomous
driving software solutions by creating advanced features and functions in the
ADAS and HAD fields, as further set out in Clause 3.1 as well as in Exhibit
3.1.1 to the JVA. The Parties further agree and acknowledge that such objectives
include the development and supply of software within the field of vision (i.e.
automated processes for acquiring, processing, fusing, analysing and
understanding electronic and digital image data from single or multiple image
sensors, independently of sensor technology). For the avoidance of





--------------------------------------------------------------------------------





doubt, the preceding sentence shall not mean any change to the contributions to
be made by either Party pursuant to the IA.


4.
Management of the JV Company



The Parties acknowledge and agree that the management of the JV Company shall
through the Board and the general meeting be based on consent between the
Parties and among the directors of the Board appointed by the Parties and, in
respect of decision making, as further set out in Clause 5.6 in the JVA.


5.
Non-Competition



The Parties agree that the JVA is hereby amended so that the non-compete
provisions are removed as from the date of the JVA, i.e., with retroactive
effect as of the date the JVA first entered into effect, including but not
limited to the following provisions (including sub-clauses and exhibits): Clause
11.1 (Non-compete) and Clause 5.13 (Special Projects procedure).


6.
The Parties’ co-operation



The Parties entered into the JVA with a common strategical rational to pool
resources within the JV Group to develop ADAS and HAD functionality to the
automotive market and to commercialize such technology through Veoneer acting as
an exclusive sales channel to third parties. The agreement to remove the
Parties’ non-compete undertaking (as per Clause 3 above) changes the basis for
the Parties’ co-operation, and as a consequence, the Parties have agreed that
the Parties shall convene, upon written request by a Party, to discuss in good
faith the outcome of such changes, however recognizing that any changes
requested in such discussions are subject to a separate agreement between the
Parties.


7.
Miscellaneous



The Parties agree that this Agreement constitutes an integral part of the JVA
and that the following Clauses of the JVA shall apply also to this Agreement:
11.3 (Confidentiality), 14 (Notices) with the exception that notices to Veoneer
shall be sent to the address set out below, 16 (Miscellaneous) with the
clarification that Clause 16.4 (Entire agreement) comprises both the JVA and
this Agreement and 17 (Governing Law and Dispute Resolution).


If to Veoneer:
Veoneer Sweden AB
Attention: General Counsel
Wallentinsvägen 22
447 83 Vårgårda, Sweden


With a copy (not serving as a notice) to:


Roschier Advokatbyrå AB
Attention: Björn Winström
P.O. Box 7358
SE-103 90 Stockholm, Sweden





--------------------------------------------------------------------------------







This Agreement has been executed by both Parties through their duly authorized
representatives in two original copies, of which each Party has received one.
The Parties agree that Veoneer may share a copy of this Agreement with Autoliv.


VEONEER SWEDEN AB
 
VOLVO CAR CORPORATION
/s/ Mikko Taipale
NAME: Mikko Taipale
TITLE: Chairman
 
/s/ Maria Hemberg
NAME: Maria Hemberg
TITLE: SVP, General Counsel
/s/ Amelie Wendels
NAME: Amelie Wendels
TITLE: Director


 
/s/ Carla DeGeyseleer
NAME: Carla DeGeyseleer
TITLE: CFO












